DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s Reply of June 28, 2022.

Claims 1-20 have been cancelled and claims 21-40 cancelled.

Applicant’s cancellation of claims 12-20 overcomes the previously presented 35 USC 112(b) rejection thereof.

Applicant’s cancellation of claims 1-20 overcomes the previously presented 35 USC 102(a)(2) and 103 rejections thereof.

Applicant’s cancellation of claims 1-3 overcomes the previously presented double patenting rejection thereof.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
With respect to claim 21, Application No. 16/455,816 and Application No. 17/004,966) fail to disclose that the shaped charge positioning device includes a shaped charge receptacle that is a single shaped charge receptacle as recited in the claim 21.  As such, 1) the instant application should be designated as a CIP of Application No. 17/004,966 and not a continuation and 2) claims 21-28 of the instant application are not granted the benefit of the earlier filing date of Application No. 16/455,816.  The effective filing date of claims 21-28 of the instant application is July 15, 209.
With respect to claims 29 and 26, Application No. 16/272,326, Application No. 16/455,816, and Application No. 17/004,966) fail to disclose that a spring-loaded bulkhead pin as recited in the claims 29 and 36.  As such, 1) the instant application should be designated as a CIP of Application No. 16/272,326 and Application No. 17/004,966 and not a continuation and 2) claims 29-40 of the instant application are not granted the benefit of the earlier filing date of Application No. 16/272,326 and Application No. 16/455,816.  The effective filing date of claims 29-40 of the instant application is July 15, 209.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 28, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 22:  Claim 22 is considered indefinite for the following reasons:
Claim 22 recites “an electrically conductive detonator body”.  As this feature is recited in line 3 of claim 21 it is unclear if the two bodies are the same body or different features.  For the purpose of examination they are being treated as the same body.
Claim 22 requires “a spring-loaded bulkhead pin” that is in electrical communication with the detonator body via the “shaped metal contact”.  As this is the description of the “electrical contact” in line 10 of claim 21 it is unclear if the bulkhead pin is the electrical contact referred to in claim 21.  For the purposes of examination the pin and electrical contact are being treated as the same feature.

Regarding claim 28:  Claim 28 requires “a spring-loaded bulkhead pin” that is in electrical communication with the detonator body via the “shaped metal contact”.  As this is the description of the “electrical contact” in line 10 of claim 21 it is unclear if the bulkhead pin is the electrical contact referred to in claim 21.  For the purposes of examination the pin and electrical contact are being treated as the same feature.

Regarding claim 35:  Claim 35 requires “a spring-loaded bulkhead pin”.  As this feature is required in line 8 of claim 29 it is unclear if the two pins are the same pin or different features.  For the purposes of examination they are being treated as the same pin.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 22, 25, 27-29, 32, 34-40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sokolove et al. (US 2019/0353013, Sok).

Regarding claims 21, 29, 36, and 39:  Sok discloses a shaped charge positioning device 200 – Fig 2, 3, comprising:
a detonator holder 231/241/242, wherein the detonator holder comprises a cavity Fig 3 configured to receive an electrically conductive detonator body 232/213;
a shaped charge holder 222/234, 224/225 provided axially adjacent to the detonator holder Fig 3, wherein the shaped charge holder comprises an opening A (see reproduction of Figure 3 below) formed in an end of the shaped charge holder Fig 3, and a shaped charge receptacle 245/247 provided between the detonator holder and the opening Fig 4D, wherein the shaped charge receptacle comprises a single shaped charge receptacle [0012], [0013], [0016], [0032]; and
a shaped metal contact 230 extending from inside the detonator cavity and around the shaped charge receptacle Fig 3, wherein the shaped metal contact is configured to provide electrical communication between the electrically conductive detonator body and an electrical contact 234 spaced apart from the electrically conductive detonator body Fig 3, [0039].

[AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image1.png
    522
    702
    media_image1.png
    Greyscale


Regarding claims 22, 29, and 36:  The shaped charge positioning device further comprising:
the electrically conductive detonator body 232/231 provided in the detonator holder Fig 3; and
a spring-loaded bulkhead pin 232 provided in the opening,
wherein the shaped metal contact is configured to provide electrical communication between the electrically conductive detonator body and the spring-loaded bulkhead pin Fig 3, [0039].

Regarding claims 25 and 32:  The shaped charge positioning device further comprising a channel 237 extending between the detonator holder cavity and the shaped charge receptacle and configured to provide ballistic communication between the detonator and the shaped charge receptacle Fig 3.

Regarding claims 27, 34, and 39:  Wherein the shaped charge receptacle and the detonator holder cavity are radially non-overlapping Fig 3.

Regarding claims 28 and 35:  Wherein:
the shaped metal contact comprises a spring 234; and
the spring is configured to provide electrical communication between a detonator body provided in the detonator holder and a spring-loaded bulkhead pin 232 provided in the opening Fig 3, [0039].

Regarding claim 36:  Sok discloses a perforating gun module Fig 2, 3, comprising:
a gun housing 202 including a housing chamber Fig 2 defined by a first inner circumferential surface B (see reproduction of Figure 2 below) of the gun housing;
the above described shaped charge positioning device.

[AltContent: arrow][AltContent: textbox (G)][AltContent: arrow][AltContent: textbox (F)][AltContent: arrow][AltContent: textbox (F)][AltContent: arrow][AltContent: textbox (E)][AltContent: arrow][AltContent: textbox (D)][AltContent: arrow][AltContent: textbox (C)][AltContent: arrow][AltContent: textbox (B)]
    PNG
    media_image2.png
    339
    748
    media_image2.png
    Greyscale


Regarding claim 37:  Wherein the gun housing further comprises:
a bore C (see reproduction of Figure 2 above) provided axially adjacent to the housing chamber, the bore defined by a second inner circumferential surface D (see reproduction of Figure 2 above) of the gun housing that is axially displaced from the first inner circumferential surface and radially adjacent to the bore Fig 2;
a housing recess E (see reproduction of Figure 2 above) provided axially adjacent the bore, the housing recess defined by a third inner circumferential surface E (see reproduction of Figure 2 above) of the gun housing that is axially displaced from each of the first inner circumferential surface and the second inner circumferential surface and radially adjacent to the housing recess Fig 2; and
a bulkhead assembly 220 positioned in the bore such that the bulkhead assembly is sealingly seals F (see reproduction of Figure 2 above) engaged with the second inner circumferential surface of the gun housing Fig 2,
wherein the spring-loaded bulkhead pin extends from the bulkhead assembly into the opening Fig 2.

Regarding claim 38:  The perforating gun module further comprising: 
a first threaded portion G (see reproduction of Figure 2 above) provided on the first inner circumferential surface of the housing chamber adjacent the first end; and 
a second threaded portion [0007] provided on an outer circumferential surface of the gun housing adjacent the second end.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23, 24, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sok in view of Rogman et al. (US 2015/0330192, Rog).

Based on the cross-hatching of the components of the perforating gun assembly, Sok discloses that the components are made from metal not a non-metal material.
Rog discloses a perforating gun assembly and discloses that the applicable components of that assembly can be made from metal or plastic [0022].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sok so that the applicable components of the perforating gun assembly were made of plastic and not metal as taught by Rog since the Examiner notes the equivalence of metal and plastic for their use to form perforating gun components and the selection of any of these known equivalents to use in Sok would be within the level of ordinary skill in the art as taught by Rog.

Claim(s) 24 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sok in view of Rog as applied to claims 23 and 30 above, and further in view of Gupta et al. (US 2020/0256167, Gupta).

Sok, as modified, discloses all of the limitations of the above claim(s) except for the plastic components being formed from a single and monolithic piece of plastic.
Gupta discloses a perforating gun that includes plastic components. Gupta further discloses that these plastic components can be injection molded [0038].  An injection molded element would be formed from a single and monolithic piece.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Sok so that the plastic components were injection molded, as taught by Gupta, so that the components were formed from a single and monolithic piece in order to have used a process that allowed high quantity production at low processing times [0038].

Allowable Subject Matter
Claims 26 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record fails to disclose or suggest a shaped charge holder that includes an arm extending from a frame, wherein a channel for ballistic communication between a detonator and a shaped charge receptacle is formed within the arm of the shaped charge holder as recited in the claimed combination.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
7/11/2022